     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 1 of 24



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor

       Plaintiff                          CIVIL NO. 17-1210 (RAM)

             v.

 EVOLUTION   QUALITY   GUARD,  INC.,
 E.Q.G. PROTECTION AGENCY & ORDER
 CORP.;   EXCELLENT   QUALITY  GUARD
 CORP.;   EXCELLENT   QUALITY  GUARD
 SERVICES,   INC.;   ORLANDO  MERCED
 MORALES, Individually; and JOEL
 VELAZQUEZ CRUZ, Individually,

       Defendants


                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge.

    This matter comes before the Court on the Secretary of Labor’s

unopposed Motion for Default Judgment (Docket No. 70).          Based on

the following findings of fact and conclusions of law, the Court

GRANTS the Secretary of Labor’s Motion.

                              I. BACKGROUND

    On February 10, 2017, the         U.S.    Secretary of Labor      (the

“Secretary”) brought the present action against Evolution Quality

Guard, Inc.; E.Q.G. Protection Agency & Order. Corp., Excellent

Quality Guard Corp.; Excellent Quality Guard Services, Inc.; (the

“Corporate    Defendants”);     Orlando   Merced-Morales,     and     Joel

Velazquez-Cruz (collectively, the “Defendants”). (Docket No. 1).
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 2 of 24
Civil No. 17-1210 (RAM)                                                2


The Secretary amended his Complaint on April 25, 2017. (Docket No.

13). Defendants were engaged in the business of employing and

providing private security guards to commercial and residential

clients in the Commonwealth of Puerto Rico. Id. ¶¶ 4-14. On behalf

of Defendants’ employees, the Secretary seeks to recover unpaid

back wages, liquidated damages, civil money penalties, and to

enjoin acts and practices that violate the provisions of the Fair

Labor Standards Act, 29 U.S.C. §§ 201 et seq., (“FLSA”), and to

obtain other appropriate relief. Id. at 11-12.

     The case was transferred to the undersigned on June 13, 2019.

(Docket No. 55). The proceedings were stayed as to co-defendant

Evolution Quality Guard Services, Inc. from October 3, 2018 through

July 30, 2019. (Docket Nos. 49 and 56). Upon the Secretary’s

motion, default was entered upon Evolution Quality Guard, Inc.,

E.Q.G. Protection Agency & Order. Corp., Excellent Quality Guard

Corp., Excellent Quality Guard Services, Inc. for failing to inform

the Court of their legal representation and defend their action on

July 31, 2019 and as amended on September 19, 2019. (Docket Nos.

47, 56, 58 & 63). Default was also subsequently entered as a

discovery sanction against Messrs. Merced-Morales and Velazquez-

Cruz on November 6, 2019 (Docket Nos. 64, 68-69).

     The Secretary moved for entry of default judgment on December

20, 2019. (Docket No. 70). Defendants did not oppose despite being

served with the Secretary’s Motion. (Docket Nos. 72-73).
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 3 of 24
Civil No. 17-1210 (RAM)                                                               3


                            II. FINDINGS OF FACT

     To make findings of fact, the Court has taken as true the

well-plead    allegations         of   the     First    Amended     Complaint      and

considered the declaration under penalty of perjury of Ms. Ivonne

Reyes and the documents attached to both the Complaint and Ms.

Reyes’ declaration. (Dockets Nos. 1, 13 and 70-1 to 70-17). Having

reviewed said allegations and documents, the Court enters the

following findings of fact:1

     1. The   Secretary      of    Labor      brought    this    suit    to   restrain

        violations     of        the   FLSA    and     recover    back    wages    and

        liquidated damages. (Docket No. 13 ¶ 3).

     2. Defendant Evolution Quality Guard Inc. (“Evolution Quality

        Guard”) is a corporation organized under the laws of the

        Commonwealth        of     Puerto     Rico,     having    its    last     known

        principal office and place of business at Calle Verona

        #1162, Urb. Villa Capri, San Juan, P.R. 00924, where it

        engaged in the business of providing security services.

        Id. ¶ 4.

     3. Defendant E.Q.G. Protection Agency & Order Corp. (“E.Q.G.

        Protection Agency”) is a corporation organized under the

        laws of the Commonwealth of Puerto Rico, having its last

        known principal office and place of business at Carr. 860,



1 References to a specific finding of fact shall be cited in the following
manner: (Fact ¶ _).
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 4 of 24
Civil No. 17-1210 (RAM)                                                            4


        Km   0.6     Metropolis,      Carolina    P.R.    00983,     within     the

        jurisdiction      of   this    Court,    where    it   engaged     in    the

        business of providing security services. Id. ¶ 5.

     4. Defendant      Excellent      Quality     Guard     Corp.    (“Excellent

        Quality Guard Corp.”) is a corporation duly organized under

        the laws of the Commonwealth of Puerto Rico, having its

        principal office and place of business at Carr 848 Km 1.4

        Bo   Saint    Just,    Trujillo   Alto,    P.R.     00976,   within     the

        jurisdiction of this Court, where it is engaged in the

        business of providing security services. Id. ¶ 6.

     5. Defendant      Excellent       Quality      Guard      Services,        Inc.

        (“Excellent Quality Guard Services”) is a corporation duly

        organized under the laws of the Commonwealth of Puerto

        Rico, having its principal office and place of business at

        Plaza Iturregui, 1135 Ave 65 Infanteria, San Juan, P.R.

        00924, where it is engaged in the business of providing

        security services. Id. ¶ 7.

     6. Evolution      Quality     Guard,       E.Q.G.    Protection     Agency,

        Excellent Quality Guard Corp., and Excellent Quality Guard

        Services (the “corporate defendants”) have regulated the

        employment of all persons employed by them, acted directly

        and indirectly in the entities’ interest in relation to

        the employees. Id. ¶ 8.
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 5 of 24
Civil No. 17-1210 (RAM)                                                        5


     7. Defendant Orlando Merced-Morales (“Merced-Morales”) was in

        active   control     and    management     of    all     the   corporate

        defendants.       Defendant    Merced-Morales          regulated     the

        employment of all persons employed by him. He had the

        authority to hire, fire, and supervise employees, control

        their hours worked, determine employee compensation, and

        otherwise act directly and indirectly in the interest of

        all the corporate defendants in relation to the employees

        during the relevant time. Id. ¶ 9.

    8. Defendant Joel Velazquez-Cruz (“Velazquez-Cruz”) is the

        president of E.Q.G. Protection Agency. Id. ¶ 12.

    9. Defendant      Velazquez-Cruz     was     in     active    control    and

        management    of   E.Q.G.     Protection      Agency     and   Excellent

        Quality Guard Corp. Defendant Velazquez-Cruz regulated the

        employment of all persons employed by him. He had the

        authority to hire, fire, and supervise employees, control

        their hours worked, determine employee compensation, and

        otherwise act directly and indirectly in the interest of

        E.Q.G. Protection and Excellent Quality Guard Corp. in

        relation to the employees during the relevant time.

    10. Co-defendants      Merced-Morales      and      Velazquez-Cruz      were

        residents of the Commonwealth of Puerto Rico at the time

        of the Complaint. Id. ¶¶ 10 and 14.
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 6 of 24
Civil No. 17-1210 (RAM)                                                         6


    11. Defendants’ employees are identified in Exhibit A to the

        Complaint. Id. at 14-23.

    12. The corporate defendants were engaged in the business of

        providing security services doing business with the same

        initials “E.Q.G.” and interchangeably as Evolution Quality

        Guard, E.Q.G. Protection Agency, Excellent Quality Guard

        Corp., and Excellent Quality Guard Services, Inc. For

        example, E.Q.G. Protection Agency has deposited checks made

        payable to Evolution Quality Guard in E.Q.G. Protection

        Agency’s bank account, and vice versa. Id. ¶ 16.

    13. The corporate defendants also shared or had overlapping

        clientele    and     employees.   Whether       doing    business     as

        Evolution    Quality     Guard,   E.Q.G.        Protection     Agency,

        Excellent Quality Guard Corp., or Excellent Quality Guard

        Services, defendants assigned their employees to provide

        security    at   Cupey   Professional    Mall,    Urbanización        Los

        Arboles, and 650 Plaza, among other locations. Id. ¶ 17.

    14. The   corporate      defendants   were    managed       by   the     same

        individuals,       including   defendants       Merced-Morales        and

        Velazquez-Cruz and a manager of human resources, Michelle

        Velez.   Milikza     Santiago-Huertas,    who     is    identified    as

        defendant    Excellent     Quality      Guard     Services,        Inc.’s

        president on its corporate documents, was also involved in
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 7 of 24
Civil No. 17-1210 (RAM)                                                    7


        the   operations   of    Evolution   Quality   Guard,   including

        developing and managing client relationships. Id. ¶ 18.

    15. The enterprise (and each corporate defendant) had an annual

        gross volume of sales made or business done in an amount

        not less than $500,000.00 for the period covered by the

        First Amended Complaint. Id. ¶ 19.

    16. The enterprise had employees handling and using goods or

        materials that have been moved in or produced for commerce,

        such as radios, weapons, uniforms, or vehicles. Id. ¶ 20.

    17. From November of 2013 through the filing of the Complaint,

        Defendants employed armed and unarmed security guards to

        provide security to commercial and residential entities in

        the Commonwealth of Puerto Rico. Id. ¶ 22.

    18. At all relevant times, Defendants required their employees

        employed as security guards to wear uniforms. Id. ¶ 23.

    19. At    all   relevant    times,   Defendants    prohibited      their

        employees from working for other security guard companies

        or similar competitor entities. Id. ¶ 24.

    20. At all relevant times, Defendants entered into contracts

        with their clients to provide guard services and to supply

        the necessary security guards at specific client locations.

        Id. ¶ 25.
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 8 of 24
Civil No. 17-1210 (RAM)                                                          8


    21. At all relevant times, defendants assigned their employees

        to provide these services at specific client locations.

        Id. ¶ 26.

    22. Defendants set their employees’ work schedules and required

        them to sign-in and sign-out on daily attendance records.

        Id. ¶ 27.

    23. Defendants set their employees’ rate of pay. Id. at 28.

    24. Defendants typically paid their employees a regular rate

        of pay of $7.25 per hour. Id. ¶ 29.

    25. Defendants’ employees employed as security guards have no

        opportunity for profit or loss. Id. ¶ 30.

    26. Despite    the   U.S.    Department     of    Labor’s   Wage   and   Hour

        Division (“Wage and Hour Division”) having previously found

        that Evolution Quality Guard violated the FLSA from April

        2012 to April 2013, Defendants continued to misclassify

        their security guard employees as “professional services,”

        or independent contractors, and not as employees. Id. ¶

        31.

    27. Defendants’ employees employed as security guards were an

        integral    part    of    their     business     and    without      them,

        Defendants would not be able to provide security guard

        services. Id. ¶ 32.

    28. Between     November     2013     and   the    present,    Defendants’

        employees typically worked in excess of 40 hours, ranging
      Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 9 of 24
Civil No. 17-1210 (RAM)                                                9


        from approximately 42 to 84 hours in a workweek. They

        typically worked 8-hour or 12-hour shifts, four to seven

        days per week. Id. ¶ 33.

    29. For the workweeks that exceeded 40 hours, defendants failed

        to pay their employees time and one half of their regular

        rate of pay for the hours that exceeded 40. Instead,

        defendants paid their employees at their regular rates of

        pay (“straight time”). Id. ¶ 34.

    30. For the workweeks ending August 16, 2015 and August 30,

        2015, employees who worked a total of 56 hours at their

        assigned security posts were only paid at their regular

        rate despite working 16 overtime hours in that week. Id. ¶

        35.

    31. For the workweek ending November 15, 2015, employees who

        worked a total of 44 hours at their assigned security posts

        were only paid at their regular rate despite working 4

        overtime hours in that week. Id. ¶ 36.

    32. In 2017, employees who worked a total of at least 42 hours

        in a workweek at their assigned security posts were only

        paid at their regular rate despite working at least 2

        overtime hours in that week. Id. ¶ 37.

    33. Defendants’ practice of paying straight time for hours in

        excess of 40 hours continued even after they were advised

        by the Wage and Hour Division that they were required to
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 10 of 24
Civil No. 17-1210 (RAM)                                                     10


        pay their employees overtime. These violations were ongoing

        at the time of the filing of the Complaint. Id. ¶ 38.

    34. From   November     2015     through    at   least    October    2016,

        Defendants failed to pay any wages to approximately 52

        employees for at least one and as many as 12 workweeks.

        For example, for the workweeks ending April 17, 2016 and

        April 24, 2016, defendants failed to pay at least 21

        employees any wages, despite working between 32 to 70 hours

        in a workweek. Id. ¶ 39.

    35. At all relevant times beginning on or before November 2013,

        Defendants did not maintain accurate and complete records,

        including     employee     addresses,   total   hours   worked   each

        workweek, and total earnings. Id. ¶ 40.

    36. Despite requiring their employees to sign-in and sign-out

        on daily attendance sheets and in attendance notebooks,

        defendants created false time records that inaccurately

        listed the total weekly hours worked by employees. Id. ¶

        41.

    37. Defendants provided the falsified time records to the Wage

        and Hour Division. Id. ¶ 42.

    38. The    Wage   and   Hour     Division    previously     investigated

        defendant Evolution Quality Guard from April 2012 to April

        2013. In June 2013, codefendants Evolution Quality Guard

        and Orlando Merced-Morales agreed to and did pay a total
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 11 of 24
Civil No. 17-1210 (RAM)                                                       11


        of $24,250.79 in back wages to 119 employees for their

        failure    to     comply   with   the    minimum   wage   and   overtime

        provisions of the FLSA. Id. ¶ 43.

    39. Thus, Defendants knew of their obligations to pay their

        employees in compliance with the FLSA and to keep accurate

        records. Id. ¶ 44.

    40. Accordingly, Defendants’ failure to pay minimum wage and

        overtime and falsification of time records that has led to

        the filing of this Complaint are willful and repeated. Id.

        ¶ 45.

    41. On September 15, 2016, the Wage and Hour Division issued a

        civil     money    penalty    assessment     to    defendants     E.Q.G.

        Protection Agency, Joel Velazquez-Cruz, Orlando Merced-

        Morales and non-defendant Michelle-Velez in the amount of

        $226,442.00 pursuant to section 16(e)(2) of the Act, 29

        U.S.C. § 216(e)(2). Id. ¶ 46.

    42. Assistant District Director David G. Marin of the Wage and

        Hour Division personally served defendant Velazquez-Cruz,

        individually and as owner or officer of defendant E.Q.G.

        Protection Agency, a notice of determination assessing the

        $226,442.00 in civil money penalties for a total of 401

        employees on September 15, 2016. Id. ¶ 47.

    43. Defendants      Velazquez-Cruz     and    E.Q.G.   Protection    Agency

        failed to file an exception within 15 days of the notice
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 12 of 24
Civil No. 17-1210 (RAM)                                                        12


        of determination of civil money penalties in accordance

        with the requirements set forth in 29 U.S.C. § 216(e)(4)

        and 29 C.F.R. § 580.6. Id. ¶ 48.

    44. Pursuant to a “Statute of Limitations Tolling Agreement,”

        any legal proceeding “brought by the Secretary or affected

        employees following November 22, 2015 shall be deemed to

        have been filed 727 days prior to the actual filing date.”

        Id. ¶ 49.

    45. The Complaint filed on February 10, 2017 is deemed to have

        been filed 727 days prior to the actual filing date. Id. ¶

        50.

    46. The Wage and Hour Division calculated the back wages owed

        because      of     Defendants’      minimum     wage   and    overtime

        calculations the period from November 25, 2013 to August

        14, 2016. (Docket No. 70-1 ¶ 14).

    47. The   Wage    and       Hour   Division’s     computations    show   that

        Defendants’       owe     their   employees     $74,872.57    in   unpaid

        minimum wage compensation for the period between November

        25, 2013 and August 14, 2016. (Docket Nos. 70-1 ¶¶ 14-20;

        70-2 at 10).

    48. The   Wage    and       Hour   Division’s     computations    show   that

        Defendants’       owe    their    employees    $282,970.20    in   unpaid

        overtime back wages for the period between November 25,

        2013 and August 14, 2016. Id.
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 13 of 24
Civil No. 17-1210 (RAM)                                                            13


    49. The       Wage    and     Hour    Division     Computations      show    that

          Defendants owe their employees $357,842.77 in liquidated

          damages. (Docket Nos. 70-1 ¶ 20; 70-2 at 10).

    50. On September 15, 2016, the Wage and Hour Division issued a

          civil    penalty       assessment     of   $226,442.00    to   Defendants

          E.Q.G. Protection Agency & Order Corp., Joel Velazquez-

          Cruz and Orlando Merced-Morales. (Docket No. 70-1 ¶ 21).

    51. On    that       same    date,    the   notice   of   the   civil   penalty

          determination was personally served upon Defendant Joel

          Velazquez-Cruz individually as an owner or officer of

          E.Q.G. Protection Agency & Order Corp.              Defendants did not

          respond to the notice of determination. (Docket Nos. 70-1

          ¶ 21; 70-17).

                                      III. LEGAL STANDARD

     A. Default Judgment under Fed. R. Civ. P. 55.

      “After an entry of default, a court may examine a plaintiff’s

complaint to determine whether it alleges a cause of action. In

making that determination it must assume that all well pleaded

factual    allegations          are    true.”   Quirindongo   Pacheco     v.    Rolon

Morales, 953 F.2d 15, 16 (1st Cir. 1992) (citations omitted). See

also Franco v. Selective Ins. Co., 184 F.3d 4, 9 n. 3 (1st Cir.

1999) (“A party who defaults is taken to have conceded the truth

of the factual allegations in the complaint as establishing the

grounds for liability[.]”). However, entry of default does not
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 14 of 24
Civil No. 17-1210 (RAM)                                                14


mean that a plaintiff is automatically entitled to damages. See

Boland v. Elite Terrazo Flooring, Inc., 763 F. Supp. 2d 64, 67

(D.D.C. 2011) (“Default does not, however, establish liability for

the amount of damage that the plaintiff claims.”)

     Fed. R. Civ. P. 55(b) provides that when entering a default

judgment,

                The court may conduct hearings or make
                referrals   —preserving    any    federal
                statutory right to a jury trial— when, to
                enter or effectuate judgment, it needs
                to:

                (A) conduct an accounting;
                (B) determine the amount of damages;
                (C) establish the truth of any allegation
                     by evidence; or
                (D) investigate any other matter.

     As evinced by the text of the rule, while the Court can hold

a hearing, it is not obligated to do so if there is basis for the

damages awarded in the default judgment. See In re The Home

Restaurants, Inc., 285 F. 3d 111, 114 (1st Cir. 2002) (holding

that a court with jurisdiction has discretion to order a default

judgment without a hearing of any kind if “the allegations in the

complaint state a specific, cognizable claim for relief, and the

defaulted party had fair notice of its opportunity to object”);

Fustok v. ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir.

1989) (“[I]t was not necessary for the District Court to hold a

hearing, as long as it ensured that there was a basis for the

damages specified in a default judgment.”)
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 15 of 24
Civil No. 17-1210 (RAM)                                                15


     Therefore, no hearing is necessary when “arriving at the

judgment amount involves nothing more than arithmetic — the making

of computations which may be figured from the record.” See HMG

Property Investors, Inc. v. Parque Indus. Rio Canas, Inc., 847

F.2d 908, 919 (1st Cir. 1988) (finding no abuse of discretion where

the amount of damages was calculated from mortgage and loan

agreements, certifications, and other documents). “[E]ven in the

face of apparently unliquidated claims,” a district court can

forego a Rule 55(b)(2) hearing. KPS & Assocs., Inc. v. Designs By

FMC, Inc., 318 F.3d 1, 21 (1st Cir. 2003). Instead of holding a

hearing, the court “may rely on detailed affidavits or documentary

evidence” to determine the amount of plaintiff’s damages. See

Boland v. Elite Terrazo Flooring, 763 F. Supp. 2d 64, 68 (D.D.C.

2011); see also Dundee Cement Company v. Howard Pipe & Concrete

Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983) (holding that

the district court did not abuse discretion by failing to hold

hearing when amount claimed was “capable of ascertainment from

definite figures contained in the documentary evidence or in

detailed affidavits”); Formatech, Inc., 2019 WL 7165930, at *8

(B.A.P. 1st Cir. 2019); Hasbro, Inc. v. Chang, 2006 WL 1549052, at

*3 (D.R.I. 2006).

     B. Fair Labor Standards Act (FLSA).

     The Fair Labor       Standards Act (“FLSA”     or “the Act”), 29

U.S.C.A. § 201 et seq., seeks to “protect all covered workers from
       Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 16 of 24
Civil No. 17-1210 (RAM)                                                     16


substandard wages and oppressive working hours.” Encino Motorcars,

LLC v. Navarro, 136 S. Ct. 2117, 2121 (2016) (quoting Barrentine

v. Arkansas–Best Freight System, Inc., 450 U.S. 728, 739, (1981)).

To do so, the FLSA establishes “federal minimum-wage, maximum-

hour, and overtime guarantees.” Giguere v. Port Res. Inc., 927

F.3d 43, 45 (1st Cir. 2019).

       With   regards   to   overtime   guarantees,    the    Act    requires

employers to pay overtime compensation to covered employees who

surpass a 40-hour work week, or the work week established by the

employer (in this case, 35 hours per week). See 29 U.S.C.A. § 207.

Furthermore, the “rate of overtime pay must be ‘not be less than

one and one-half times the regular rate’ of the employee’s pay.”

Encino Motorcars, LLC, 136 S. Ct. at 2121 (quoting 29 U.S.C. §

207(a)). However, for said requirements to apply, the employees

must be employed by “an enterprise engaged in commerce or in the

production of goods for commerce.” 29 U.S.C.A. § 207(a).

       Thus, the most important elements of an FLSA claim are that:

“(1) plaintiffs must be employed by the defendants; (2) the work

involved interstate activity; and […] (3) plaintiffs ‘performed

work for which they were under-compensated.’” Santos Cordova v.

Municipality of San Juan, 2017 WL 6542255, at *9 (D.P.R. 2017)

(quoting Manning v. Boston Med. Ctr. Corp., 725 F.3d 34, 43 (1st

Cir.    2013)).   Under-compensated     employees     are    not    the   only

individuals with standing to bring such claims under the Act. “The
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 17 of 24
Civil No. 17-1210 (RAM)                                                17


FLSA authorizes the Secretary of Labor to recover on behalf of

employees’ unpaid wages and overtime compensation plus an equal

amount in liquidated damages.” Chao v. Hotel Oasis, Inc., 493 F.3d

26, 35 (1st Cir. 2007) (citing 29 U.S.C. § 216(b), (c)). Thus, to

prevail under the FLSA’s provisions, the plaintiff (i.e. the

employee or the Secretary of Labor) alleging unpaid overtime wages

must prove that the employee worked longer than their assigned

hours and that they were not compensated accordingly by their

employer.

     Lastly, it is worth noting that Section 203(d) of the FLSA

defines an employer as “any person acting directly or indirectly

in the interest of an employee in relation to an employee.” 29

U.S.C.A. § 203(d). “Accordingly, there may be multiple ‘employers’

who are simultaneously liable for compliance with the FLSA.” Chao,

493 F.3d at 34 (citing Donovan v. Agnew, 712 F.2d 1509, 1510 (1st

Cir. 1983) and Baystate Alternative Staffing, Inc. v. Herman, 163

F.3d 668, 675 (1st Cir.1998)). See also Pena-Vega v. MVM, Inc.,

2008 WL 11357900, at *5 (D.P.R. 2008).

                          IV. CONCLUSIONS OF LAW

     Based on the well-pled and uncontroverted allegations of the

First Amended Complaint and the above findings of fact, the Court

concludes that Evolution Quality Guard Inc., E.Q.G. Protection

Agency & Order Corp., Excellent Quality Guard Corp., Excellent

Quality Guard Services Inc., Mr. Orlando Merced-Morales and Mr.
       Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 18 of 24
Civil No. 17-1210 (RAM)                                                     18


Joel Velazquez-Cruz have regulated the employment of all persons

employed by them, acting directly and indirectly in the entities’

interest in relation to the employees. (Facts ¶¶ 6, 7, 9, 18-19,

22,    23-25).   Thus,    the   aforementioned     Defendants   are      joint

employers of the employees listed in Exhibit A of the Complaint

within the meaning of section 203(d) of the FLSA. Id. The Court

also   concludes   that   Defendants    are   an   enterprise   engaged     in

commerce for purposes of the FLSA and their employees are covered

by the FLSA. (Facts ¶¶ 2-5, 12-13, 15-17, 20-21).

       Pursuant to the FLSA, employers must pay each employee a

minimum hourly wage of $7.25 an hour for all hours worked in any

workweek. See 29 U.S.C.A. § 206 (a)(1)(C). The FLSA also requires

employers to pay each employee overtime at one and one-half times

their regular rate of pay for all hours worked over 40 in a

workweek. See 29 U.S.C.A. § 207(a). An employee’s “regular rate”

of pay, as used in the FLSA, cannot be lower than any applicable

state or local minimum hourly wage, and the term is construed to

mean the regular rate at which an employee is lawfully employed.

See 29 C.F.R. § 778.5. Based on the above findings of fact, the

Court finds that Defendants did not comply with the overtime

provisions of the FLSA. (Facts ¶¶ 28-34). See also Docket No. 70-

1 ¶ 12.

       Additionally, the FLSA mandates that employers make, keep,

and preserve records of the persons employed as well as their
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 19 of 24
Civil No. 17-1210 (RAM)                                                  19


wages, hours, and other information relating to their employment.

See 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.2, 516.5. Thus, an

employer   is   also   held   liable   if   “the   employer   prevents   or

discourages     accurate   reporting   in   practice.”   Garcia   v.   Draw

Enterprises III, LLC., 2018 WL 6045206, at *5 (N.D. Ill. Nov. 19,

2018) (quotation omitted). Consequently, knowledge of overtime

work can still be imputed to the employer when its “supervisors

encourage artificially low reporting or squelch truthful reports

of overtime worked.”       Holt v. Jefferson Cty. Comm. for Econ.

Opportunity, 2019 WL 1239855, at *13 (N.D. Ala. 2019 (citing Bailey

v. TitleMax of Georgia, Inc., 776 F.3d 797, 801 (11th Cir. 2015)).

Based on the above findings of fact, the Court concludes that

Defendants did not comply with the record keeping provisions of

the FLSA. (Facts ¶¶ 35-40).

     A violation of the FLSA is considered willful if the “employer

either knew or showed reckless disregard for the matter of whether

its conduct was prohibited by the statute.” McLaughlin v. Richland

Shoe Co., 486 U.S. 128, 133 (1988). See also Herman v. Hector I.

Nieves Transport, Inc., 91 F. Supp. 2d 435, 445 (D.P.R. 2000),

aff’d, 244 F. 3d 32 (1st Cir. 2001). The Secretary’s First Amended

Complaint alleges that Defendants created false time records—and

then provided them to the Department of Labor—in an effort to mimic

compliance with the FLSA. (Facts ¶¶ 35-37); See also Hotel Oasis,

493 F. 3d at 35 (affirming willfulness finding where employers
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 20 of 24
Civil No. 17-1210 (RAM)                                                20


intentionally manipulated records). Based on the above findings of

fact, the Court concludes that Defendants willfully violated the

FLSA. (Facts ¶¶ 36-40).

     Turning to the issue of damages, the Secretary produced the

Declaration under Penalty of Perjury of Ivonne Rivera, a Wage Hour

Investigator for the Caribbean District Office of the United States

Department of Labor. (Docket No. 70-1). Ms. Rivera was the Wage

and Hour Division’s lead investigator assigned to investigate

Defendants’ compliance with the FLSA and perform the calculations

sustaining the Secretary’s request for default judgment. Id. ¶¶ 1

and 3. Ms. Rivera’s Declaration Under Penalty of Perjury explains

the methodology underpinning her calculations in detail and is

accompanied by exhibits reflecting the results of the same for

each of Defendants’ employees during the relevant time-period and

other supporting documents. (Docket Nos. 70-1 ¶¶ 14-20; 70-2 – 70-

16). Considering this sworn statement and the detailed documentary

evidence accompanying it, the Court concludes that the Secretary

has adequately established the amount of damages sought for back

pay of minimum wages ($74,872.57) and back pay of overtime wages

($282,970.20). (Facts ¶¶ 47-48).

     Given that Plaintiff proved that Defendants violated Section

207 of the FLSA, the Court must grant liquidated damages. See 29

U.S.C. § 216(b). Liquidated damages are mandatory unless the

Defendants establish both that: (1) the acts or omissions committed
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 21 of 24
Civil No. 17-1210 (RAM)                                                 21


were in good faith; and (2) they had reasonable grounds for

believing that the acts or omissions were not in violation. See

Hector I. Nieves Transp., Inc., 91 F. Supp. 2d at. “Double damages

will be the norm, and single damages will be the exception.” Herman

v. Hogar Praderas de Amor, Inc., 130 F. Supp. 2d 257, 267 (D.P.R.

2001). Pursuant to the Act, these damages are “meant to compensate

employees for the losses that the employees have suffered by reason

of not receiving money due them at the time that it was due.”

Hector I. Nieves Transport, 91 F. Supp. 2d at 449. Based on the

above findings of fact, the Court concludes that the Secretary is

entitled to liquidated damages in the amount of $357,842.77, which

twice the amounts     owed by Defendants to their employees            for

overtime pay and minimum wage. (Facts ¶¶ 36-40 & 49).

     Defendants Velazquez-Cruz and E.Q.G. Protection Agency were

personally served on September 15, 2016 with a notice of civil

money penalty assessment. (Fact ¶ 51). They failed to file an

exception within 15 days of receiving the notice or voluntarily

remit payment. Id. See also 29 U.S.C. § 216(e)(4). Accordingly,

pursuant   to   section   16(e)(4)   of   the   FLSA,   the   Secretary’s

determination of $226,442.00 in civil money penalties became final

and not subject to administrative or judicial review. See 29 U.S.C.

§ 216(e)(4), 29 C.F.R. § 580.5. The Court also concludes that the

Secretary has shown entitlement to the amount claimed in civil

penalties ($226,442.00). (Facts ¶ 50-51). See also Docket Nos. 70-
        Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 22 of 24
Civil No. 17-1210 (RAM)                                                        22


1   ¶    21;   70-17.    Thus,    Defendants     Velazquez-Cruz    and     E.Q.G.

Protection      Agency   are     liable   for   $226,442.00   in   civil   money

penalties. Id. See also 29 C.F.R. § 580.18(2).

        Lastly, the Secretary’s First Amended Complaint and Motion

for Default Judgment included a petition for injunctive relief

against future violations by Defendants pursuant to Section 217 of

the FLSA. (Docket Nos. 13 at 11-12; 70 ¶ 30). The record shows

that the Corporate Defendants are no longer operating. (Docket No.

61). However, “[t]he fact that defendants are inoperative does not

ipso facto render this cause moot.” Wirtz v. Flame Coal Co., 321

F.2d 558, 561 (6th Cir. 1963). Future violations of the FLSA can

still occur because “there is nothing to prevent [D]efendants from

resuming their operations or beginning anew.” Chao v. BDK Indus.,

L.L.C., 296 B.R. 165, 169 (C.D. Ill. 2003) (citations omitted).

Furthermore, there is “no affirmative indication” on the record

that Defendants will refrain from operating once again. Id.

        When determining whether a prospective injunction pursuant to

Section 217 of the FLSA is appropriate, courts must consider the

following factors:

               (1) the employer's prior and present conduct;
               (2) any pattern of repetitive violations; (3)
               an employer's intent to violate the FLSA; (4)
               the employer's good faith attempt to comply
               with the FLSA; (5) whether the employer
               complied    once    it   became   aware    of
               the FLSA's requirements;   (6)   efforts   to
               prevent   recurrence;  (7)   the  threat   of
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 23 of 24
Civil No. 17-1210 (RAM)                                                23


          violations in the future; and (8) absence of
          bad faith.

Acosta v. Special Police Force Corp., 295 F. Supp. 3d 47, 65

(D.P.R. 2018) (quoting Hogar Praderas de Amor, Inc., 130 F.Supp.2d

at 269). The Secretary has shown that Defendants have willfully

and repeatedly violated multiple provisions of the FLSA, even after

being investigated by the Wage and Hour Division and notified that

they were not in compliance with those provisions. (Facts ¶¶ 36-

40). Defendants’ continued violations, despite their knowledge of

the Act’s requirements, indicates both bad faith and that the

threat of future violations is high. Thus, should Defendants resume

operations, they are hereby enjoined from future FLSA violations.

                               V. ORDER

     For the foregoing reasons, the Secretary’s Motion for Default

Judgment is GRANTED. The Court awards the Secretary damages against

Evolution Quality Guard, Inc.; E.Q.G. Protection Agency & Order

Corp., Excellent Quality Guard Corp.; Excellent Quality Guard

Services, Inc.; Orlando Merced-Morales, and Joel Velazquez-Cruz

as follows:

     A. $74,872.57 in unpaid minimum wage compensation owed to

        Defendants’ employees for the period between November 25,

        2013 and August 14, 2016;
     Case 3:17-cv-01210-RAM Document 74 Filed 03/27/20 Page 24 of 24
Civil No. 17-1210 (RAM)                                                      24


     B. $282,970.20    in     unpaid      overtime    back    wages   owed   to

        Defendants’ employees for the period between November 25,

        2013 and August 14, 2016;

     C. $357,842.77    in    liquidated     damages    owed   to   Defendants’

        employees.

     The Court also awards to the Secretary against Defendants

E.Q.G. Protection Agency & Order Corp., Joel Velazquez-Cruz and

Orlando Merced-Morales the sum of $226,442.00 due to the unpaid

civil penalty assessment.

     Lastly, and pursuant to Section 217 of the FLSA, the Court

issues a permanent injunction restraining Evolution Quality Guard,

Inc., E.Q.G. Protection Agency & Order Corp., Excellent Quality

Guard Corp., Excellent Quality Guard Services, Inc., Mr. Orlando

Merced-Morales, Mr. Joel Velazquez-Cruz, their officers, agents,

servants,   employees,      and   those   persons    in   active   concert   or

participation with defendants, from violating the provisions of

sections 206, 207, 211(c), 215(a)(2), and 215(a)(5) of the Fair

Labor Standards Act.

     Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 27th day of March 2020.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
